Citation Nr: 0124012	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  96-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947, and from June 1948 to April 1950.

The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  In pertinent part, the RO denied 
entitlement to service connection for bilateral knee and hip, 
and back disorders. 

In January 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In January 2001. prior to a forwarding of his case to the 
Board of Veterans' Appeals (Board), the veteran withdrew the 
claims of entitlement to service connection for multiple 
disorders, and the issue of whether new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection hiatal hernia.  The RO did not certify 
these previously adjudicated issues for appellate review.

In January 2001, the veteran withdrew his request for a 
travel Board hearing at the RO.

The case has been forwarded to the Board for appellate 
review.  


FINDINGS OF FACT

1.  Bilateral knee, bilateral hip, and back disorders were 
not reported during active service.  

2.  Clinical evidence of bilateral knee and back disorders 
was initially reported many years after active service.  

3.  Osteoarthritis of the knees and lumbar spine was not 
disabling to a compensable degree during the first post 
service year

4.  A bilateral hip disorder is not shown by the service or 
post service medical evidence of record.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  A bilateral hip disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303.

3.  A back disorder was not incurred in or aggravated by 
active service; nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service medical records are negative for complaints, 
treatment, or diagnoses pertaining to a bilateral knee 
disorder or bilateral hip disorder.  In August 1948, the 
veteran was seen for complaints of low back pain.  No 
diagnosis was provided.   The July 1947 and April 1950 
separation examinations revealed no abnormalities of the 
musculoskeletal system.  

Associated with the claims file are private medical records 
dated from May to October 1975.  Records dated in May show 
that the veteran was seen for an evaluation of his left knee.  
He initially reported that he injured his knee at home, but 
recanted with a history of an on the job injury.  
Specifically, he stated that while working on a main conveyor 
his foot slipped and caused him to twist and flex his knee 
acutely.  The diagnosis was torn medial meniscus.  An 
arthrotomy and medial meniscectomy of the left knee was 
performed in May.  Records dated from June to October show 
post-operative follow-up treatment.  

Associated with the claims file are VA clinical records dated 
from November 1993 to September 1995.  Records dated in 
November and December 1993 show that the veteran was seen 
with complaints of low back pain on the right side.  X-rays 
of the lumbar spine taken in December 1993 revealed 
degenerative arthritic changes.  In July 1994, he was seen 
with complaints of right knee pain.  The diagnosis was rule 
out knee strain and effusion.  X-rays of the right knee taken 
in July 1994 revealed some mild relative joint space 
narrowing at the medial joint space.  He was seen again with 
complaints of back pain on the right side in September 1994.  

In August 1995 the veteran was seen with complaints of pain 
in the hips.  He reported that in 1946, he injured his knees 
and hips during an inservice parachute jump.  The diagnoses 
were joint pain multiple joints, osteoarthritis of the 
lumbosacral spine, and rule out osteoarthritis right hip and 
left knee.  X-rays of the left knee taken in August 1995 
showed arthritic changes of the knee with medial joint space 
narrowing and small osteophytes.  X-rays of the right hip 
taken in August 1995 shows the height of hip joint well 
maintained.  

In January 1997 the veteran provided oral testimony before a 
haring officer at the RO, a transcript of which has been 
associated with the claims file.  He testified that in 1946 
he was injured when the harness he was using broke, causing 
him to fall thirty-four feet to the ground.  He was 
hospitalized and told by his physician that he had split the 
cartilage in his hips and knees.  He received treatment for 
his knees, hips, and back following his separation from 
service, but retrieval of the records was unsuccessful as the 
treating physician at that time is now deceased.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001.


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).



On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The Board notes that the duty to 
assist has been satisfied in this instance.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

A careful review of the record discloses that the RO obtained 
the veteran's service medical records.  The RO has also 
obtained post service VA and private treatment reports.  

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  The RO informed him of the evidence to support his 
claims via the rating decisions and associated 
correspondence, statement and supplemental statements of the 
case, and associated correspondence issued since the 
appellant filed his original claim.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claims.  

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  He has 
been afforded the opportunity to present oral testimony 
before a hearing officer at the RO, and a transcript of his 
testimony has been made a permanent part of the record.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist him as mandated by 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection for a
bilateral knee disorder

The veteran's service medical records are entirely silent as 
to any abnormality of either knee.  Subsequent to service, 
the first evidence of record that the veteran was 
experiencing knee problems was not until May 1975, more than 
twenty-four years after his separation therefrom.  The first 
documented diagnosis for degenerative disease of the knees 
was in 1995, thus presumptive service connection is not 
applicable.

Although the medical evidence of record shows that the 
veteran currently has a diagnosis of degenerative joint 
disease of the knees, no health care provider has indicated 
or even suggested that the veteran's bilateral knee disorder 
may be related to his military service.

The Board is aware that in August 1995, the veteran reported 
to that he sustained an injury to his knees in 1946.  
However, there is no evidence of record that the veteran 
incurred any knee disease or injury during service.  In this 
regard, the Board places greater weight of probative value on 
contemporaneous medical records than it does on the veteran's 
recollections several years after the fact.

There is no evidence that any chronic knee disorder was shown 
in service or during an applicable presumption period.  Nor 
is there medical evidence of a relationship between the 
veteran's current knee disability and any alleged continuity 
of symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).




Moreover, the veteran's self-report as to his disorder having 
been manifested during his period of active service is not 
competent medical evidence.  As a layperson, the veteran is 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusion as to whether the 
veteran's current knee disability is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  The veteran 
does currently have a bilateral knee disorder.  There must be 
in-service incurrence or aggravation of a disease or injury.  
In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of a 
bilateral knee disorder.  

Finally, there must be a nexus between a current disability 
and service.  In the veteran's case, the veteran is of the 
opinion that his bilateral knee disorder is related to his 
service.  As noted in the previous paragraph, the veteran is 
not competent to provide such a medical opinion.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that a 
bilateral knee disorder existed during the veteran's service 
or for many years thereafter, nor is there any medical 
evidence of record which links the his current bilateral knee 
disorder with his service.  Accordingly, the veteran's claim 
of entitlement to service connection for a bilateral knee 
disorder is denied.


The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral knee 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service connection for
a bilateral hip disorder

In the instant case, the service medical records are negative 
for complaints, treatment, or diagnoses pertaining to a 
bilateral hip disorder.  Post service medical records show 
that the veteran has been seen once with complaints of 
bilateral hip pain allegedly due to an injury sustained in 
service. 

There is no evidence that he was diagnosed with any chronic 
disease to include a bilateral hip disorder, or during an 
applicable presumption period.  38 C.F.R. § 3.307 or 3.309.  

As noted above, post service medical records show that the 
veteran was seen for complaints of bilateral hip pain.  These 
records also show a diagnosis of hip pain.  There was no 
explanation provided for the pain, nor was such 
symptomatology related to service or anything of service 
origin.  


The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet 
App 282 (1999).

Because the veteran has failed to establish proof of a 
current diagnosis or disability of the hips, the Board finds 
that his claim of entitlement to service connection for such 
disorders must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992) (holding that veteran was not entitled to service 
connection where there was a total lack of evidence of any 
hypertension existing since service).

As noted in Hickson, supra, the veteran does not have chronic 
acquired bilateral hip disorder shown by the evidence of 
record, muchless any such disorder linked to his period of 
service on any basis.

The veteran's own opinions and statements that he has a 
bilateral hip disorder related to his period of service are 
not competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a bilateral hip disorder.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral hip 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service connection for
a back disorder

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

In the instant case, the veteran's service medical records 
show on one occasion that he complained of low back pain.  No 
back disorder was found on examination.  Moreover the service 
medical records are negative for any injury per se.  It is 
well to note that when he was examined for separation from 
active service, there were no abnormalities of spine noted. 

A diagnosis of degenerative arthritic changes of the lumbar 
spine was made in December 1993, more than forty-two years 
following separation from service; thus presumptive service 
connection is not applicable.  Moreover, no medical 
professional has linked the disorder to active military 
service.   

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's post 
service reported back disorder, including degenerative 
arthritic changes of the lumbar spine to service.  Hickson, 
supra.

There is no evidence of record that the veteran incurred a 
chronic back disorder during service, and his statements of 
such are not supported by the service medical records.  
Furthermore, there is no evidence of a relationship between 
the veteran's diagnosed back disorder to include degenerative 
arthritic changes of the lumbar spine and any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran's own opinions and statements linking his post 
service diagnosed back disorder to service is not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a chronic back disorder to include degenerative 
arthritic changes of the lumbar spine that is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.  

Entitlement to service connection for a bilateral hip 
disorder is denied.  

Entitlement to service connection for a back disorder is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

